DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 4, 5), 2, 6, 7, 8, 9, 10, 11, 20, (21 , 4, 5) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 2, 15, 16, 17, 10, 19, 20, 4, 8, 1 respectively of app 16/179,597 (now is US patent US 11043028B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claims 1, 4, 5 are determined to be obvious in light of claim 12 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 1, 4, 5
16/179,597 claim 12
1. A system comprising: one or more processing units to: overlay a grid of cells onto a plurality of geometric shapes, wherein a cell of the grid overlays a subset of the plurality of geometric shapes; 



12. A system comprising: a processor that is configured to: overlay a grid of cells onto at least a portion of a polygon mesh, wherein a cell of the grid is overlaid onto a polygon meshlet of the at least a portion of the polygon mesh; 


4. The system of claim 1, wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell includes: 

discarding every geometric shape within the plurality of geometric shapes that has at least one edge fully inside the cell to create an intermediate subset of geometric shapes.





discard every polygon within the polygon meshlet that has at least one edge fully inside the cell to create an intermediate meshlet; 


5. The system of claim 4, wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell further includes: 

determining a selected vertex from all vertices of the intermediate subset of geometric shapes that are located within the cell; and replacing all the vertices of the intermediate subset of geometric shapes that are located within the cell with the selected vertex to create the modified subset.





determine a selected vertex from all vertices of the intermediate meshlet that are located within the cell; replace all the vertices of the intermediate meshlet that are located within the cell with the selected vertex to 
modify one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell, to create a modified subset; and render the modified subset.
create a modified meshlet; and render the modified meshlet.


Claim 2 is determined to be obvious in light of claim 2 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 2
16/179,597 claim 2
2. The system of claim 1, wherein the subset of the plurality of geometric shapes is represented in two dimensions or three dimensions.
2. The method of claim 1, wherein the polygon meshlet is represented in two dimensions or three dimensions.


Claim 6 is determined to be obvious in light of claim 15 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 6
16/179,597 claim 15
6. The system of claim 5, wherein the selected vertex is determined from all vertices of the intermediate subset of geometric shapes that are located within the cell based on one or more criteria, the one or more criteria including minimum error criteria.
15. The system of claim 12, wherein the selected vertex is determined from all vertices of the intermediate meshlet that are located within the cell based on one or more criteria, the one or more criteria including minimum error criteria.


Claim 7 is determined to be obvious in light of claim 16 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 7
16/179,597 claim 16
7. The system of claim 5, wherein a vertex that results in a minimum error metric over a surface of the subset of the plurality of geometric shapes when used to replace all other vertices within the cell is selected as the selected vertex.
16. The system of claim 12, wherein a vertex that results in a minimum error metric over a surface of the polygon meshlet when used to replace all other vertices within the cell is selected as the selected vertex.

Claim 8 is determined to be obvious in light of claim 17 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 8
16/179,597 claim 17
8. The system of claim 5, wherein replacing all the vertices of the intermediate subset of geometric shapes that are located within the cell with the selected vertex to create the modified subset includes replacing, within an index buff er, an index of each vertex of the intermediate subset of geometric shapes that remains in the cell within the selected vertex.
17. The system of claim 12, wherein replacing all the vertices of the intermediate meshlet that are located within the cell with the selected vertex to create the modified meshlet includes replacing, within an index buffer, an index of each vertex of the intermediate meshlet that remains in the cell within the selected vertex.


Claim 9 is determined to be obvious in light of claim 7 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 9
16/179,597 claim 7
9. The system of claim 5, wherein vertices of the subset of the plurality of geometric shapes are incrementally moved to the selected vertex over time.
7. The method of claim 1, wherein vertices of the polygon meshlet are incrementally moved to the selected vertex over time.


Claim 10 is determined to be obvious in light of claim 19 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 10
16/179,597 claim 19
10. The system of claim 1, wherein a size of the cell is adjusted, based on a desired level of detail for the subset of geometric shapes.
19. The system of claim 12, wherein a size of the cell is adjusted, based on a desired level of detail for the polygon meshlet.


Claim 11 is determined to be obvious in light of claim 20 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 11
16/179,597 claim 20
11. The system of claim 1, wherein a plurality of the cells of the grid are applied to different
subsets of the plurality of geometric shapes to create modified subsets in parallel.
20. The system of claim 12, wherein a plurality of the cells of the grid are applied to different polygon meshlets of the at least a portion of the polygon mesh to create modified meshlets in parallel.


Claim 17 is determined to be obvious in light of claim 11 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 17
16/179,597 claim 11
17. The system of claim 1, wherein the cell is of a predetermined dimension and includes a boundary representative of a pixel.
11. The method of claim 1, wherein the cell is of a predetermined dimension and includes a boundary representative of a pixel.


Claim 20 is determined to be obvious in light of claim 8 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 20
16/179,597 claim 8
20. The system of claim 1, wherein the modified subset has a level of detail that is reduced with respect to a level of detail of the subset of the plurality of geometric shapes.
8. The method of claim 1, wherein a size of the cell is adjusted, based on a desired level of detail for the polygon meshlet.


Claims 21, 4, 5 are determined to be obvious in light of claim 1 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 21, 4, 5
16/179,597 claim 1
21. A method comprising:
overlaying a grid of cells onto a plurality of geometric shapes, wherein a cell of the grid overlays
a subset of the plurality of geometric shapes;

12. A system comprising: a processor that is configured to: overlay a grid of cells onto at least a portion of a polygon mesh, wherein a cell of the grid is overlaid onto a polygon meshlet of the at least a portion of the polygon mesh; 


4. The system of claim 1, wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell includes: 

discarding every geometric shape within the plurality of geometric shapes that has at least one edge fully inside the cell to create an intermediate subset of geometric shapes.





discard every polygon within the polygon meshlet that has at least one edge fully inside the cell to create an intermediate meshlet; 


5. The system of claim 4, wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell further includes: 

determining a selected vertex from all vertices of the intermediate subset of geometric shapes that are located within the cell; and replacing all the vertices of the intermediate subset of geometric shapes that are located within the cell with the selected vertex to create the modified subset.





determine a selected vertex from all vertices of the intermediate meshlet that are located within the cell; replace all the vertices of the intermediate meshlet that are located within the cell with the selected vertex to 
modifying one or more edges of the geometric shapes within the subset based on a location of
the one or more edges with respect to the cell, to create a modified subset; and
rendering the modified subset.
create a modified meshlet; and render the modified meshlet.


Claims 21, 4, 5 are determined to be obvious in light of claim 1 of 16/179,597 (now is US patent US 11043028B2) based on reasons below for having similar limitations.
Instant application claims 21, 4, 5
16/179,597 claim 1
21. A method comprising:
overlaying a grid of cells onto a plurality of geometric shapes, wherein a cell of the grid overlays
a subset of the plurality of geometric shapes;

1. A method comprising: overlaying a grid of cells onto at least a portion of a polygon mesh, wherein a cell of the grid is overlaid onto a polygon meshlet of the at least a portion of the polygon mesh; 
4. The system of claim 1, wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell includes: 

discarding every geometric shape within the plurality of geometric shapes that has at least one edge fully inside the cell to create an intermediate subset of geometric shapes.





discarding every polygon within the polygon meshlet that has at least one edge fully inside the cell to create an intermediate meshlet; 


5. The system of claim 4, wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell further includes: 

determining a selected vertex from all vertices of the intermediate subset of geometric shapes that are located within the cell; and replacing all the vertices of the intermediate subset of geometric shapes that are located within the cell with the selected vertex to create the modified subset.





determining a selected vertex from all vertices of the intermediate meshlet that are located within the cell; replacing all the vertices of the intermediate meshlet that are located within the cell with the selected vertex to create a modified meshlet; and rendering the modified meshlet.
modifying one or more edges of the geometric shapes within the subset based on a location of
the one or more edges with respect to the cell, to create a modified subset; and
rendering the modified subset.
create a modified meshlet; and render the modified meshlet.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-16, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 9,001,123 B1), in view of Schpok (US 20150178986 A1)

	Regarding Claim 1, Ames teaches a system comprising (Ames, Fig. 1, Element 110 Computer System):
one or more processing units (Ames, Fig. 1, Element 122 Processor) to:
overlay [[ a grid of cells ]] onto a plurality of geometric shapes (Ames, Column 2, Line 3-7, the non-selected possible plane overlaps in area with an already selected planar polygon face), 
wherein a cell of the grid overlays a subset of the plurality of geometric shapes (Ames, Column 4, Line 48-52, the polygon mesh 162 may define a shape of a polyhedral object, which makes a polyhedron a special case of a polygon mesh 162. A polyhedron is a geometric solid in three dimensions with flat faces and straight edges. Column 5, Line 1-5, A polygon mesh 162 may also be considered an
unstructured or irregular grid of any number of dimensions; Column 6, Line 21-24, candidate planes of the candidate plane table may be removed or marked to exclude from future selection those candidate planes that overlap with a set of polygon faces in the planar polygon face table);
modify one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell, to create a modified subset  (Ames, Column 4, Line 51-54; Column 6, Line 48-51, Even when vertices are added/removed between the initial polygon mesh and the modified polygon mesh, those vertices that are in-common are positioned in exactly the same relative positions; A polyhedron is a geometric solid in three dimensions with flat faces and straight edges. A polyhedron may be made up of a finite number of polygon faces which are parts of planes.):
and render the modified subset (Ames, Column 11, Line 25-33, a polygon mesh to be rendered on a computing device  to generate a modified polygon mesh consisting of planar polygons).
	Ames does not explicitly disclose but Schpok teaches overlay a grid of cells onto a plurality of geometric shapes (Schpok, FIg. 1, Element 120, a grid of cells Paragraph [0044], the high resolution geometry can be spatially partitioned in a manner consistent with the grid structure of the hierarchical spatial partitioning scheme 120 associated with the three-dimensional model 100. ;there should be geospatial data objects associated with lower resolution geometry data that overlap the high resolution geometry within the extended boundary 130 in the hierarchal spatial partitioning scheme 120 for the three-dimensional model).
Schpok and Ames are analogous since both of them are dealing with polygon mesh process. Ames provided a way of mesh simplification by reducing the vertices in a selected area and change the mesh by reducing the vertices in the selected area.
Schpok provided a way of simplifying geometric mesh by overlaying the predetermined size of regions defined in grid to the original mesh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate grid region overlaying taught by Schpok into modified invention of Ames such that during the mesh simplification, system will be able to use the grid of data to define the region of mesh for simplified which create the flexibility for mesh processing and provide more user friendly way of handling the mesh process.


    PNG
    media_image1.png
    724
    615
    media_image1.png
    Greyscale

	Regarding Claim 2, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein the subset of the plurality of geometric shapes is represented in two dimensions or three dimensions (Schpok, Paragraph [0002], [0004], The three-dimensional model can include satellite images texture mapped to geometry ( e.g. terrain, buildings, structures, and other objects). High resolution geometry can be provided or substituted in certain portions of the model to produce a more realistic model).
 
	Regarding Claim 3, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein the grid overlays a model that includes the plurality of geometric shapes (Ames, Column 1, Line 31-33, multiple three vertices n-gons (triangles) may be replaced with a lower number of n-gons having four vertices (quadrilaterals); it is noted triangle and quadrilaterals are different geometric shapes).
 
	Regarding Claim 4, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell includes (Ames, Column 6, Line 48-51, Even when vertices are added/removed between the initial polygon mesh and the modified polygon mesh, those vertices 50 that are in-common are positioned in exactly the same relative positions):
discarding every geometric shape within the plurality of geometric shapes that has at least one edge fully inside the cell to create an intermediate subset of geometric shapes (Ames, Column 5, Line 63-67, Column 6, Line 1-5, only those planes having an orthogonal distance (from the plane center) to the outer surface of a 3-D object (being approximated by the polygon mesh) within defined constraints can be considered. Other candidate planes may be discarded surface of a solid object can be within a certain tolerance, else that candidate plane is discarded as a candidate).

	Regarding Claim 5, The combination of Ames and Schpok teaches the invention in Claim 4.
The combination further teaches wherein modifying one or more edges of the geometric shapes within the subset based on a location of the one or more edges with respect to the cell further includes (Ames, Column 6, Line 48-51, Even when vertices are added/removed between the initial polygon mesh and the modified polygon mesh, those vertices 50 that are in-common are positioned in exactly the same relative positions):
determining a selected vertex from all vertices of the intermediate subset of geometric shapes that are located within the cell; and replacing all the vertices of the intermediate subset of geometric shapes that are located within the cell with the selected vertex to create the modified subset (Ames, Column 1, Line 31-33, 46-49, Column 5, Line 16-22, 63-66, Column 9, Line 17-20, initial polygon mesh is identified. The initial polygon mesh may have a defined set of vertices, and polygon faces; a vertex table may be formed that includes a set of points, one for each of the vertices of the initial polygon mesh; re-position vertices of a polygon mesh vary depending on which point is selected ; only those planes having an orthogonal distance (from the plane center) to the outer surface of a 3-D object (being approximated by the polygon mesh) within defined constraints <read on within the cell> can be considered; multiple three vertices n-gons (triangles) may be replaced with a lower number of n-gons having four vertices (quadrilaterals). This process may result in a continuous addition of polygon faces 362 to the modified polygon mesh 360, until each edge of each polygon face is shared with another polygon face).
 
	Regarding Claim 6, The combination of Ames and Schpok teaches the invention in Claim 5.
The combination further teaches wherein the selected vertex is determined from all vertices of the intermediate subset of geometric shapes that are located within the cell  (Ames, Column 5, Line 62-67, only those planes having an orthogonal distance (from the plane center) to the outer surface of a 3-D object (being approximated by the polygon mesh) within defined constraints can be considered)
The combination does not explicitly disclose but Sigeti teaches based on one or more criteria, the one or more criteria including minimum error criteria (Sigeti, Column 15, Line 27-30, The resulting trial representation is then queried 98 to determine if the representation is the target size/accuracy AND if the maximum error on the split queue is less than or equal to the minimum error on the merge queue).

Regarding Claim 11, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein a plurality of the cells of the grid are applied to different subsets of the plurality of geometric shapes to create modified subsets in parallel (Ames, Column 10, Line 14-17, Fig. 2 Step 225 Order the possible planes to minimize an ultimate set of polygon faces of a modified polygon mesh <read on different meshlets> Step 250 Select possible plane based on the order, add the selected plane <read on cell> to a planar polygon face table for the modified polygon mesh; two independent (and parallel) executions of method 200 may be conducted by the same or different processors. The results of the two may be merged, which may provide results for
the polygon mesh 440).

	Regarding Claim 12, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein the grid is preprocessed in order to adapt to the plurality of geometric shapes (Ames, Column 1, Line 31-33, multiple three vertices n-gons (triangles) may be replaced with a lower number of n-gons having four vertices (quadrilaterals)).

	Regarding Claim 13, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein the plurality of geometric shapes form a mesh (Ames, Column 1, Line 24-27, manipulating a polygon mesh by reducing a number of polygons in the polygon mesh, while still retaining a useful fidelity to the shape of the original high-resolution version of the 3D geometric solid).

	Regarding Claim 14, The combination of Ames and Schpok teaches the invention in Claim 13.
The combination further teaches wherein the subset of the plurality of geometric shapes forms a meshlet (Ames, Column 1, Line 10-15, A polygon mesh is a three dimensional (3D) object composed of one or more polygons. The polygon mesh can share edges to form a 3D patchwork. Polygonal meshes are extensively used in computer graphics and geometric modeling applications)

	Regarding Claim 15, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein each geometric shape included in the plurality of geometric shapes is a triangle (Ames, Column 1, Line 31-33, multiple three vertices n-gons (triangles) may be replaced with a lower number of n-gons having four vertices (quadrilaterals).

	Regarding Claim 16, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein each cell in the grid of cells is a square (Ames, Column 1, Line 31-33, multiple three vertices n-gons (triangles) may be replaced with a lower number of n-gons having four vertices (quadrilaterals); it is noted when quadrilaterals are same sized on each sides, it is a squared shape).

	Regarding Claim 18, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein modifying the one or more edges includes removing the at least a portion of the one or more edges (Ames, Column
1, Line 23-25, Polygon reduction lightens an otherwise heavy computing burden
associated with representing and manipulating a polygon mesh by reducing a
number of polygons in the polygon mesh; Column 6, Line 21-25; candidate planes
of the candidate plane table may be removed or marked to exclude from future
selection those candidate planes <read on cell> that overlap with a set of polygon
faces in the planar polygon face table) .

	Regarding Claim 20, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination further teaches wherein the modified subset has a level of detail that is reduced with respect to a level of detail of the subset of the plurality of geometric shapes (Ames, Column 1, Line 28-30, Polygon reduction permits several versions of a 3D object to FIG. 1 shows a computing system for polygon meshes in be generated at different levels of detail (LOD).).

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Ames and Schpok teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 22, it recites limitations similar in scope to the limitations of claim 1 and the combination of Ames and Schpok teaches all the limitations as of Claim 1. And Ames discloses these features can be implemented on a computer-readable storage medium (Ames, Column 3, Line 12-17, 60-67, A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for 15 use by or in connection with an instruction execution system, apparatus, or device. The computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer)


Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 9,001,123 B1), in view of Schpok (US 20150178986 A1) as applied to claim 1 above and further in view of Sigeti et al. (US 6,208,997 B1, hereinafter Sigeti)

	Regarding Claim 7, The combination of Ames and Schpok teaches the invention in Claim 5.
The combination does not explicitly disclose but Sigeti teaches wherein a vertex that results in a minimum error metric over a surface of the subset of the plurality of geometric shapes when used to replace all other vertices within the cell is selected as the selected vertex (Sigeti, Column 13, Line 47-50, For subdivision determinate meshes and monotonic error metrics the greedy algorithm shown in FIG. 7 is optimal: it produces a minimum error mesh with a prescribed number of triangles. For each vertex of T, the camera space coordinates (p, q, r) of each vertex are computed 324 from conventional geometric projections from the world-space view to camera-space).
Sigeti and Ames are analogous since both of them are dealing with polygon mesh process. Ames provided a way of mesh simplification by reducing the vertices in a selected area and change the mesh by reducing the vertices in the selected area.
Sigeti provided a way of simplifying geometric mesh by overlaying the predetermined size of regions defined in grid to the original mesh.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate grid region overlaying taught by Sigeti into modified invention of Ames such that during the mesh simplification, system will be able to use the grid of data to define the region of mesh for simplified which create the flexibility for mesh processing and provide more user friendly way of handling the mesh process.

	Regarding Claim 9, The combination of Ames and Schpok teaches the invention in Claim 5.
The combination further teaches wherein vertices of the subset of the plurality of geometric shapes are incrementally moved to the selected vertex over time (Sigeti, Fig. 1, Column 5, Line 57-61, Perform incremental split/merge. The present invention uses incremental computation to take advantage of this geometric fact to reduce the number of feature updates that must be done after each time step).
Sigeti and Ames are analogous since both of them are dealing with polygon mesh process. Ames provided a way of mesh simplification by reducing the vertices in a selected area and change the mesh by reducing the vertices in the selected area.
Sigeti provided a way of simplifying geometric mesh by incremental computation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate incremental computation taught by Sigeti into modified invention of Ames such that during the mesh simplification, system will be able to gradually modify the mesh to create more smoothier mesh processing.

Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 9,001,123 B1), in view of Schpok (US 20150178986 A1) as applied to claim 1 above and further in view of Hoppe (US 20050116949 A1)

Regarding Claim 8, The combination of Ames and Schpok teaches the invention in Claim 5.
The combination further teaches wherein replacing all the vertices of the intermediate subset of geometric shapes that are located within the cell with the selected vertex to create the modified subset  (Hoppe, Paragraph [0013], [0067], [0069], the original mesh may be selectively replaced in the simplification process; The complex triangular mesh can be partially replaced by a set of pre-computed level of detail (LOD) to create intermediate LOD mesh Mi. Each of the LOD refinements are stacked to form a tree-like vertex hierarchy. Root nodes correspond to the vertices of the base mesh MO, and leaf nodes correspond to the fully detailed mesh Mn <read on modified meshlet>) includes 
replacing, within an index buffer, an index of each vertex of the intermediate subset of geometric shapes that remains in the cell within the selected vertex (Hoppe, Paragraph [0084], [0096], [0097], [0098], an array containing the chain of vertex split operations encoding how to generate the completely detailed mesh Mn from current mesh Mi vertex v, gets the vertices of vs as determined by taking the vertex v, gets the vertices of vs as determined by taking the vertices VO of base mesh MO and indexing into the list of split operations; where only a subset of these vertices and faces are active in a current mesh Mi. For the new left and right faces f1, f" at step 304 (the pointers to faces fl and fr are derived from the index vs.i of the vertex split that splits vs, much as above )f1 is assigned its value from vs, at step 310 v, acquires v/s avertex pointer reference, but at step 310 v, replaces v/s avertex.vertex back-reference with v,'s back-reference it is noted the vx are the vertex of the remaining vetex in the intermediate mesh Mi).
Hoppe and Ames are analogous since both of them are dealing with polygon mesh simplification. Ames provided a way of mesh simplification by reducing the vertices in a selected area and change the mesh by reducing the vertices in the selected area. Hoppe provided a way of simplifying geometric mesh by defining subset of mesh to create intermediate for simplification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate subset of intermediate mesh taught by Hoppe into modified invention of Ames such that during the mesh simplification, system will be able to create intermediate subset of data for simplification of mesh which create the flexibility of the mesh processing.


Regarding Claim 10, The combination of Ames and Schpok teaches the invention in Claim 1.
The combination does not explicitly disclose but Hoppe teaches wherein a size of the cell is adjusted, based on a desired level of detail for the subset of geometric shapes (Hoppe, Paragraph [0008], [0075], data structures scale proportionally with the size n of the fully refined mesh; The result is view-dependent level of detail (LOD) applied to different portions of a mesh).
Hoppe and Ames are analogous since both of them are dealing with polygon mesh simplification. Ames provided a way of mesh simplification by reducing the vertices in a selected area and change the mesh by reducing the vertices in the selected area. Hoppe provided a way of simplifying geometric mesh by using different level of detail for interested mesh region for simply. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate different level-of-detail driven different size of mesh modification taught by Hoppe into modified invention of Ames such that during the mesh simplification, system will be able to use different level of detail for flexible mesh simplification.




	Allowable Subject Matter
Claims 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20090174711 A1	APPARATUS AND METHOD FOR SIMPLIFYING THREE-DIMENSIONAL MESH DATA
US 20150379764 A1	ELIMINATION OF MINIMAL USE THREADS VIA QUAD MERGING
US 20080141131 A1	Graphics command management tool and methods for analyzing performance for command changes before application modification
US 20070038421 A1	River Modeling
US 20030034970 A1	System and method for correctly decimating height fields with missing values
US 20190318507 A1	INCREASED DENSITY OF BATCHES FOR IMPROVED PROGRESSIVE MESH COMPRESSION
US 20200020150 A1	GUTTER SPACE PADDING FOR TEXTURE ATLASES
US 20020130877 A1	Hierarchical control point editing of adaptively sampled distance fields
US 20190318508 A1	VERTEX SPLIT CONNECTIVITY PREDICTION FOR IMPROVED PROGRESSIVE MESH COMPRESSION
US 20080278479 A1	Creating optimized gradient mesh of a vector-based image from a raster-based image

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619